283


     OFFICE    OFTHEATTORNEYGENERALOFTEXAS
                             AUSTIN




Honorable Vi. B. Baker
collnty AttoPney
Coleman County
Coleman, Texas

Dear Sir:




          Your request   r
this mparfmint.   we

                                          or this   cotwp,
                                            le 2089 0r the
                                            ct *the plain-
                                              thedocket
                                              rendanthas
                                      t 0r all ooets   that


                                I desire to kaor whether
                                  after axing   wait and
                                 PS, in vaotican, by en-
                    dooket, in eabetance;-ikw 001088
                    by Attoxne;la and %ismisa this ease
                    ter paying all oosta or suit in-
                    ned by plaintiwe    Attorneys uith-
                    the clerk a dollar for the aat or
                     or aat 0r di~miseing,   the saee
               08 aAd where the dsfendant has XL& an-
     swered.

          -Our Dlatrlot Clerk has oonatrued that Arti-
     cle to man that ahe is entitled, pador the
     above eircumstanaes, to oharge a dollar the same
     aa if the oaae had been dismissed in Court and.
     m&deed       judgaant enterad j~as$llka during
                .
Sionorable w. B. Raker, Page 2



          "It I8 4 oontentlon that where It Is dls-
     mlassd, or dlsaontinued, In vacation, under the
     above taots, that the Clerk rould not be entitled
     to charge anything for the dIsmIesal.w

            16 'Per. JUri8.,dismissal, dlsaontlnuancre and
non-5ult,   Sect105 8, pp. 242, 2c3, reads as r0il0~:

            *iIa.        15 Vaoatlon.

          "*The plaiatirr may enter a dieoontInua5oe
     on the doaket I5 vacation, I5 any auIt wherei
     the dere5da5t has not answered, OIL the payment
     Or all oOutB that hare aoorued thereo5.*

            9hIestat&e, whioh has be05 in Orrmt
     with        50dirioation ai50e rery early tIma,
            little
     give6 to the flaintirr, apon payment 0r 008t6,
     an unqualltied right, If the defendant haa not
     answered, to dlumlss the auft, dthoat a4 au-
     tion or the judge. Ho ordek or uoart Is aeuea-
     ==Y*   when aamuwer     has been tiled the uuit
     may not be dIsaIssed In taoatlon, ~YM    by entry
     on the dooket aI46 paylrmnt 0r coats.

           *Aa we hare seen in a5 earlier artlale,
     the entry of a displiseal by an attorney Is pre-
     sumd to ba authorized. The fOllo\ring entry
     ha8 thererore been held t0 be mrriaient   ah
     th0ugh the statute atatea that the *pm5tirr
     ma)- enter a discontlnaanae on the docket*z

          **05the     ~_ day or ~~ ~~~~~
                                      , in vacation,
     the defendants-        * noFEi?ia ,g answered hers-
     I5, the plaI5tIm I-      enter thie their dIseon-
     tlnuancrs and dlamls~ Tor   thiii Bait; all metrr
     that have aoorued having been paid by plaintilirr.


                               Attye.   ror Plaintirrs*~
          Article 3927, Revised Cirll Statutes Or Teza8,
lists the fee8 to uhlch district Olerks are eptItled.i.0
Peoeirs In cirI1 wits. 'There Is 50 rse listed I.5 thle
Artlole ror a disniseal, or dlsaO5tfnuanco u5deF AZ%iQle
2CSQ; rq are mable to find a4uheme a4 author%7 whlah
i’


        Honorable w. B. Baker, page S


        would authorize the dietrict clerk to charge a fee under
        Article 2089. We find in Artiale 5927 that the clerk ia
        entitled to one Dollar ror e&oh rinal judgment.
                  *A judgment Is the tin&l consideration
             and terminationof a aoart of oompstent jurfs-
             dIotIon upon the matters submitted to It in an
             a&ion or proceeding.*Fort worth Acid Words
             Y. City of Fort Worth, 248 S.W. 822, 824,
             Words k Phrases, 3 Ed., Vol. 4, p. 607.'
                  "f3ensPally-- the ocmrte oonstrue etrlot-
             ly statutes presorlbingfees, and reject Im-
             plicationsas to the fixing at tees and the
             orricers who are to reaeIVe them. . .I U Tex.
             Jnrle., Clerks or Court, Mee on Compenea8105,
             Section 2C, p. 250.
                   It is the opinion or thi.6 Department that the.
        aotlon of plaintiff In entering a diecontlnaanceoa the
        docket In YaOatiOn la a suit where15 the defendant had
        not answered aad the peyIng of all costs that had accru-
        ed thereon, lrould not be a jthgraent.
                  You are, thererorr,respectfullyadvised that
        It Is the opInIon ai thle Departmentthat under the facts
        stated In your letter, where.the plalntlfi enters a dIs-
        continuanceon the docket la Vacation, In a suit wherein
        the defendant has not answered, and vhere the plalaintirt
        had paid all costs that have acorued thereon, that the
        district olerk would not be entitled to charge a tee or
        One Dollar for a rlnal judgment,end that .theclerk would
        not be entitled to charge anything for the dIsmIssal.
                  Trueting that this sat:sfaatorllVanswers your
        Inquiry, we are




     APPROVEDAUG 18, 1939

                                           COMMI-ITEE
     .ATTORWEYGEtWiAL Cb TEXAS